Exhibit 51
           COOK COUNTY SHERIFF'S OFFICE
           INMATE DISCIPLINARY CODE




                                              Offers, confers, or agrees to confer any benefit to staff with the intent to
  101                  Bribery                influence the staff member's opinion, judgment or exercise of discretion in
                                              the performance of the staff member's duties.
  102     Disrupting a Judicial Proceeding    Committing any act that disrupts a judicial proceeding.
                                              Engaging in behavior including horseplay, wrestling, scuffling,
                                              roughhousing, jostling or any other act that disrupts the orderly operation
  105           Disorderly Conduct
                                              of the institution or causes unreasonable noise, and/or failure to
                                              remain silent during inmate movement.
                                              Failing to maintain adequate housing/cell sanitation or institutional
           Failure to Maintain Sanitary or    workplace sanitation, affixing items to walls, light fixtures or windows,
  106
                 Orderly Conditions           retaining perishable items past allotted food consumption times and/or
                                              failing to maintain acceptable personal hygiene.
  107    False Reporting or False Statement   Knowingly providing false information to staff.
                                              Falsely making, altering or completing any written document and/or
  108          Falsifying a Document          possessing any false or forged document, identification material or written
                                              document knowing it to be false or forged.
                                              Counterfeiting, forging, misrepresenting and/or unauthorized reproduction of
  109                 Forgery
                                              any document, identification, money or official paper.
                                              Participating as a player, organizer of, or benefiting
  110                Gambling
                                              from gambling activity and/or maintaining gambling related debts.
  111                 Littering               Leaving trash or debris in unauthorized areas or containers.
                                              Violating a published mail rule, including but not limited to postage rules and
  112              Misuse of Mail
                                              unauthorized correspondence.
                                              Making obscene or harassing phone calls, using the telephone to operate a
  113          Misuse ofTelephone             business, telephoning members of the general public without approval
                                              and/or violation of any published telephone rule.
                                              Knowingly possessing, obtaining, conveying, or making Level 1 contraband.
  115    Possession of level 1 Contraband
                                              SEE ATTACHED UST.
                                              Branding, scarification, mutilation, tattooing or piercing by aid of
                                              instrument on or under skin growth oneself or
  116                Tattooing                another and/or possession of any articles used in tattooing including
                                              unauthorized ink, tattoo guns, needles, pins, tattooing devices and artwork
                                              and designs of tattoos.
                                              Washing personal or CCDOC clothing or towels in any area other than the area
  118    Unauthorized Washing of Clothing
                                              authorized by the CCDOC and/or using a clothes line in a living area.
  119       Writing or Distributing Kites     Writing or distributing any unauthorized letter or note to another.
                                              Engaging in a transaction with another inmate where personal items are
  120    Unauthorized Dealing or Trading
                                              exchanged.




        (FCN-117)(DEC18)




CONFIDENTIAL                                                                                        CCSO_Howard_0281113
           COOK COUNTY SHERIFF'S OFFICE
           INMATE DISCIPLINARY CODE

                                               Not remaining in full CCDOC uniform when outside of his/her cell or assigned
  121              Uniform Violation           sleeping area, altering a uniform, wearing head bands or a head covering
                                               without authorization and/or any other violation of uniform rules.
  122       Verbal Threat to an Inmate         A threat of bodily harm made to another inmate.
                                               Violation of any published or posted visitation regulations and/or use of
  123    Violation of Visitation Regulations   abusive, offensive or obscene language and/or offensive gestures directed at
                                               or in the presence of visitors.

                                                        LEVEL2

                                               Displaying repeated cruelty to an inmate, and/or purposely annoying,
  202           Bullying and/or Hazing
                                               embarrassing, insulting, and/or harassing an inmate.
  203                  Cooking                 Cooking or heating food in an unauthorized area such as a cell.

  206                  Extortion               Demanding or receiving money or something by coercion or blackmail.

  207                  Fighting                Participation in mutual combat.

  208                  Flooding                Flooding a cell or any other area.

  209               Gang Activity              Participation in gang related activity, communication or gang recruitment.
                                               Pretending to take prescribed medication and failing to do so, hoarding
  211            Misuse of Medication          prescribed medication, loss of medication, possession or use of medication
                                               belonging to another and/or providing another with medication.
  212            Movement Violation            Purposely disrupting or delaying movement. (Also see #219).
                                               Obstructing any vent by placing an item, including but not limited to paper,
  213            Obstruction of Vents
                                               on the cover of or inside the vent.
                                               Knowingly possessing, obtaining, conveying or making Level 2 contraband.
  214    Possession of level 2 Contraband
                                               SEE ATTACHED UST
  218          Being Under the Influence       Being under the influence of alcohol, drugs and/or intoxicating compounds.
                                               Disobeying or resisting verbal or written orders from sworn staff (e.g., refusing
  219      Disobeying or Resisting Orders      to lock up), including the violation of rules and/or expectations in the Inmate
                                               Handbook.
  220     Theft from Another Inmate            Taking possession of the property of another inmate without consent.

                                                        LEVEL3

 301           Aggravated Verbal Threat        A threat of bodily harm made to anyone while possessing a weapon.
                                               Flooding a cell or other area that causes substantial damage or bodily harm
  302            Aggravated Flooding
                                               to another.
                 Aggravated Mis use of
  303                                          Using the telephone and/or mail to further any criminal activity.
                   Telephone/Mail
         Aggravated Writing or Distributing    Writing or knowingly distributing any letter or note that contains threats or
  304
                      Kites                    discusses the potential commission of a crime.




        (FCN-117)(DEC18)




CONFIDENTIAL                                                                                         CCSO_Howard_0281114
           COOK COUNTY SHERIFF'S OFFICE
           INMATE DISCIPLINARY CODE

                                             Taking property from another by using force or threatening the use of force
  305      Armed/ Aggravated Robbery
                                             while armed with a weapon.
  306                    Arson               Intentionally or knowingly creating a fire.
                                             Intentionally or knowingly causing bodily harm or making provoking contact
  307                   Battery
                                             with someone.
                                             Failure to comply with count procedures or causing an inaccurate count by
                                             means of an unauthorized absence, failure to be in an assigned bed or location
  308               Count Violation
                                             and/or concealing oneself or engaging in any other form of deception or
                                             distraction.
                                             Damage to or destruction of alarms, fire extinguishers, fire hoses, fire exits,
  309    Damage to Firefighting Equipment
                                             and/or other fire safety equipment or devices.
                                             Knowingly spreading or attempting to spread a communicable disease to
  310    Endangerment of Public Health
                                             another.
                                             Setting an alarm or causing an alarm to be set knowing that no circumstance
  311                 False Alarm
                                             exists requiring an alarm.
  312      Instigating Gang Attack/Fight     Instigating a gang fight or a gang-related attack.
                                             Masturbation in public or in front of staff or visitors (if an inmate is found in
  313                Masturbation            violation of this offense a 3rd time or more within a 90 day period,
                                             he/she will be subjected to 400 level penalties.).
  314            Participation in a Riot     Participating in a riot.
                                             Knowingly possessing, obtaining, conveying or making level 3 contraband.
  315     Possession of level 3 Contraband
                                             SEE ATTACHED UST.
                                             Engaging in acts of a sexual nature, including penetration, without use of
  316               Sexual Activity
                                             force or threat of force.
                                             Tampering or interfering with, damaging, manipulating, altering or blocking
  317       Tampering with Handcuffs
                                             handcuffs.
                                             Tampering or interfering with, damaging, manipulating, altering or blocking
  318   Tampering with Security Equipment    any locking or security device, including but not limited to locks, doors,
                                             gates, fencing, surveillance cameras, windows or bars.
                                             Possessing, manufacturing, consuming, selling or trafficking any drug,
  319    Unauthorized Possession of Drugs    including cannabis, narcotics, controlled substances, non-prescribed or
                                             unauthorized medications, stimulants, depressants, or drug paraphernalia.
                                             A threat made to an employee that causes the employee to
  320               Threat to Staff          believe the inmate intends to cause harm to him/her, another staff member,
                                             a family member, or a friend.
                                             Urinating or defecating in an area other than a toilet or urinal and/or
               Inappropriate Urinating or
  321                                        possession of defecate, urine or other bodily fluids in a container or
                      Defecating
                                             unauthorized area.
                                             Using insulting, obscene, or abusive language or making offensive gestures or
  322             Disrespect to Staff        inappropriate remarks directed toward staff and/or calling staff inappropriate
                                             names.
                                             Intentional exposure of genitals, buttocks, pubic region or female breasts
  323             Indecent Exposure
                                             (areola or nipples) and/or unauthorized nudity.
  324                   Robbery              Taking the property of another by using force or threatening to use force.
                                             Subjecting another person to sexually harassing or sexually suggestive
  325             Sexual Harassment
                                             conduct, including making sexual proposals.
        (FCN-117)(DEC18)




CONFIDENTIAL                                                                                         CCSO_Howard_0281115
                  COOK COUNTY SHERIFF'S OFFICE
                  INMATE DISCIPLINARY CODE

                                                    Stealing the property and/or possession of property belonging to the
    326                 Theft from Staff
                                                    Sheriff's Office or any Sheriff's Office staff member without authorization.
    327       Damage to Sheriff's Office Property   Damaging or destroying Cook County Sheriff's Office property.
    328             Obstruction of Plumbing         Blocking or tampering with any faucet, drain or toilet
                                                              LEVEL4

                                                    Intentionally or knowingly creating a fire resulting in property damage,
    401                Aggravated Arson
                                                    bodily injury and/or loss of life.
                                                    Intentionally or knowingly causing great bodily harm or causing any bodily
    402               Aggravated Battery
                                                    harm with a weapon to another.
                                                    Throwing or projecting bodily fluid, including saliva, feces, urine, blood or
    403       Assault on Staff with Bodily Fluids
                                                    any other body fluid at or on staff.
                                                    Intentionally or knowingly causing bodily harm or making provoking contact
    404                 Battery to Staff
                                                    with staff.
                                                    Escaping or attempting to escape from the custody of the CCDOC (excluding
    406           Escape and Attempted Escape
                                                    EM).
    407                    Homicide                 Causing the death of another.
    408                  Inciting a Riot            Being a primary inciter to a riot
                                                    Confining or attempting to confine another person against his or her will by
    409                   Kidnapping
                                                    using force, deceit, or threats.
                                                    Detaining a person against their will and using them as protection or a
    410                Taking a Hostage
                                                    bargaining chip during a hostage situation.
                                                    Knowingly possessing, obtaining, conveying or making Level 4 contraband.
    411       Possession of level 4 Contraband
                                                    SEE ATTACHED UST.
                                                    Forceful act of sexual conduct or sexual penetration committed on a staff
    412              Sexual Abuse/ Assault
                                                    member, visitor or another inmate.
                                                    With intent to commit battery to staff, any act that constitutes a substantial
                                                    step towards the commission of battery to staff. For example, swinging at
    413            Attempted Battery to Staff
                                                    staff without making contact or spitting at staff regardless of whether
                                                    contact is made.
                                                    LEVEL 1 CONTRABAND
•         Personal property in excess of authorized amounts
•         Pornographic/Nude photographs, videos or materials
•         Jewelry
•         Staples
•         Wigs, toupees or other synthetic hair {unless authorized)
•         Rope, String, Twine
•         Glue, Adhesive, Masking tape
•         Paint
•         Drinks or foods other than those packaged foods purchased through commissary
•         Any item that has been altered for which approval has not been given
•         Excess or altered clothing or linens
•         Any other unauthorized item that could be deemed a potential nuisance




             (FCN-117)(DEC18)




CONFIDENTIAL                                                                                               CCSO_Howard_0281116
            COOK COUNTY SHERIFF'S OFFICE
            INMATE DISCIPLINARY CODE


                                                LEVEL 2 CONTRABAND
•     Steel
•     Aluminum foil
•     Metal objects
•     Scissors
•     Nail files
•     Fingernail or toenail clippers
•     Aerosol cans
•     Glass or glass objects
•     Currency /Unauthorized monetary items {e.g., credit cards, money, money orders, etc.)
•     Videotape recorders
•     Pagers
•     Televisions
•     Incendiary devices including lighters and matches
•     Intoxicants or alcohol including distilled spirits, beer, wine or hooch or ingredients, equipment, formula or
      equipment that are used to make intoxicants or alcohol
•     Tobacco, tobacco products or tobacco-like products or associated paraphernalia
•     Any type of food preparation equipment {e.g., hot plates, stingers, coffee makers, etc.)
•     Computers
•     Wire
•     Wire rope
•     Possession of Sheriff's Office razors during unauthorized times
•     Any other item that could be a threat to the orderly operation of the department

                                                LEVEL 3 CONTRABAND
•     Unauthorized tools or items that can be used as weapons
•     Cutting tools including but not limited to a hacksaw blade, wire cutters, devices,
•     Handcuff or security restraint keys to doors, cells rooms, gates or other areas to any door in CCDOC or any area where
      the inmate is or can be transported
•     Tools to defeat security mechanisms including but not limited to a tool designed to pick locks, paperclips, poppers or
      any device or instrument used to or capable of unlocking or preventing locking of any handcuff or security restraint,
      cell doors, rooms, gates or other areas to any door in the CCDOC or any area where the inmate is or can be
      transported
•     Unauthorized identification or documents that could be used with intent to escape {e.g., maps, travel tickets, etc.)
•     Dangerous, hazardous, toxic, caustic, flammable or combustible substance or chemicals
•     Counterfeitguns
•     Counterfeit firearms
•     Counterfeit ammunition
•     Counterfeit stun guns
•     CounterfeitTasers
•     Counterfeit explosives including alleged bombs, bombshells, grenades, bottles or containers of substance allegedly
      containing explosives
•     Counterfeit grenades
•     Drug paraphernalia {e.g., hypodermic needles, syringes, smoking pipes)
•     Drugs including cannabis, narcotics, controlled substance, stimulants, or depressants
•     Any other unauthorized article that is deemed a threat to safety and/or security




         (FCN-117)(DEC18)




CONFIDENTIAL                                                                                          CCSO_Howard_0281117
                COOK COUNTY SHERIFF'S OFFICE
                INMATE DISCIPLINARY CODE


                                                    LEVEL 4 CONTRABAND
•         Sharpened instrument(s) (i.e., razor blades, shanks)
•         Uniform or civilian clothing or equipment of staff
•         Cellular telephones
•         Cellulartelephone batteries
•         Explosives including bombs, bombshells, grenades, bottles or other containers of explosive substances
•         Guns, firearms, ammunition, stun guns, Tasers or any component thereof
•         Any unauthorized article that is deemed a serious threat to safety and/or security

                                        DISCIPLINE CATEGORIES AND PENALTIES

      1           •       loss of work assignment;
                  •       Forfeiture of dayroom time;
                  •       Restriction of commissary privileges;
                  •       Restricted visitation privileges {excluding attorney and clergy visits);
                  •       Restricted phone privileges {excluding attorney calls)
                  •       loss of special event programs {excluding religious services);
                  •       Sanctions shall be issued in addition to applicable restitution payments
      2           •       5 to 15 DAYS IN A REHABILITATION UNIT IN ADDITION TO ANY OF THE SANCTIONS ABOVE AND
                          APPLICABLE RESTITUTION PAYMENTS
      3               •   5 to 25 DAYS IN A REHABILITATION UNIT IN ADDITION TO ANY SANCTIONS ABOVE,
                          POTENTIAL LOSS OF GOOD TIME CREDIT, AND APPLICABLE RESTITUTION PAYMENTS
      4               •   26 to 60 DAYS IN A REHABILITATION UNIT IN ADDITION TO ANY SANCTIONS ABOVE,
                          POTENTIAL LOSS OF GOOD TIME CREDIT, AND APPLICABLE RESTITUTION PAYMENTS
If an inmate is found guilty of any disciplinary violation, the inmate is financially responsible for and may be charged for any
damage, replacement and/or restoration costs, and/or incidental expenses including overtime incurred by the Sheriff's Office,
Department of Facilities Management {DFM), ambulance runs, etc. as result of the inmates conduct. The disciplinary hearing
board will determine the fee, and the fee will be deducted from the inmate's trust account. In the event that these funds are
not adequate to satisfy the fee, an encumbrance will be placed on future monies received by the inmate until the financial
obligation is satisfied. In the event that the inmate is released with an encumbrance and re-incarcerated, the inmate shall be
required to pay any outstanding fee until satisfied. BASED ON THE COMPLETION OF THE DISCIPLINARY PROCESS AND THE
FINDINGS OF THE DISCIPLINARY HEARING OFFICER, INMATES MAY BE RECLASSIFIED.

                                             INMATE DISCIPLINE DEFINITIONS
                                  Physical pain or injury including lacerations, bruises, abrasions, physical pain, or damage to the
          BODILY HARM
                                  body.

                                  When three or more inmates engage in concerted acts of defiance or disorder against the
              RIOT
                                  CCDOC or staff.

                                  Any behavior or conduct that might reasonably be interpreted as being designed or intended
     SEXUAL CON DUCT
                                  to arouse or gratify sexual desires.

                                  Any contact, however slight, between the sex organ or anus of one person by an object, the sex
                                  organ, mouth, or anus of another person, or any intrusion, however slight, of any part of the
     SEXUAL PENETRATION           body of one person or object into the sex organ or anus of another person, including but not
                                  limited to cunnilingus, fellatio or anal penetration. Evidence of emission of semen is not required
                                  to prove sexual penetration.


             (FCN-117)(DEC18)




CONFIDENTIAL                                                                                                 CCSO_Howard_0281118
           COOK COUNTY SHERIFF'S OFFICE
           INMATE DISCIPLINARY CODE

                           Any employee, sworn or civilian, of the Sheriff's Office, DFM or Cermak Health Services of Cook
                           County (Cermak), employees of any vendors hired by or working with the Sheriff's Office, the
        STAFF
                           DFM or Cermak, or any volunteers working for any agency providing services to inmates, the
                           Sheriff's Office, the DFM or Cermak.
       WEAPON              Any tool or instrument used or that can be used to cause harm or injury.




        (FCN-117)(DEC18)




CONFIDENTIAL                                                                                      CCSO_Howard_0281119
